Citation Nr: 0118348	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  01-04 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death 
benefits for accrued purposes.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955; he died in January 1995.  This case came before the 
Board of Veterans' Appeals (Board) on appeal from a May 2000 
decision of the Montgomery, Alabama VA Regional Office (RO), 
which held that since the veteran's widow died while her 
claim for VA death benefits was pending, VA death benefits 
were not payable and there were no accrued benefits 
available.  The claimant in this case is the adult daughter 
of the veteran's widow.  


FINDINGS OF FACT

1.  The veteran died in January 1995.  

2.  The veteran's widow plead guilty to manslaughter in the 
death of the veteran.

3.  A claim for VA death pension was received from the 
veteran's widow in February 1997.  

4.  The RO denied the VA death pension claim of the veteran's 
widow and so informed her by letter dated March 5, 1998. 

5.  The widow filed a notice of disagreement on March 11, 
1998.

6.  The RO issued a statement of the case concerning the 
widow's claim on May 1, 1998.

7.  The veteran's widow died on May [redacted], 1998.

8.  The RO received in June 1998 a VA Form 9 dated May 6, 
1998 concerning the widow's claim.

9.  The reported income for the veteran's widow in 1997 was 
at least $11,190 per year.

10.  The claimant, who reported that she had paid expenses of 
the widow's funeral and burial, subsequently submitted a 
claim for accrued benefits.

11.  At the time of her death, the veteran's widow was not 
entitled to death benefits under an existing rating or 
decision, and the claims file contains no evidence that the 
veteran's widow was otherwise entitled to benefits.


CONCLUSION OF LAW

As VA death benefits were not due and payable to the 
veteran's widow at the time of her death, there are no 
accrued benefits payable.  38 U.S.C.A. § 5121 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §  3.1000 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
____ (2000) became law during the pendency of this appeal.  
By virtue of the Statement of the Case during the pendency of 
the appeal, the claimant was given notice of the information 
necessary to substantiate the claim.  The claimant has 
submitted copies of the amount of burial benefits paid.  As 
this case deals with accrued benefits of the surviving 
spouse, only the evidence of record at the time of the death 
of the surviving spouse are relevant. 38 U.S.C.A. § 5121 
(West 1991); 38 C.F.R. § 3.1000(a) (2000).  Here, a remand 
would serve no useful purpose.  Further development and 
further expending of VA's resources is not warranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); and Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, the Board finds 
that all relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 C.F.R. 
§ 3.159; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, ____ (2000).

I.  Background

The record reflects that the veteran died in January 1995.  
The veteran's widow submitted a claim for VA death benefits 
in February 1997.  The record reflects that the veteran's 
widow received $935.80 per month from Social Security.  The 
claim also contained a December 1996 private psychiatric 
center discharge summary indicated that the veteran's widow 
had been committed to the facility by the criminal court for 
purposes of "return to sanity" to aid in her self-defense.  
In a January 1998 Report of Contact, the Walker County, 
Alabama Sheriff's Office verified that the veteran's widow 
plead guilty to manslaughter charges in the death of the 
veteran and was sentenced to 16 years on probation.  In a 
February 1998 administrative decision, the RO determined that 
the widow was the cause of the veteran's death for VA 
purposes and as such entitlement to death benefits was 
barred.  A notice of disagreement was received in March 1998 
and the RO issued a statement of the case on May 1, 1998.  On 
May 12, 1998, the RO received a VA Form 21-4138 stating that 
the veteran's widow died on May [redacted], 1998.  Subsequently, a 
substantive appeal concerning the claim of the veteran's 
widow, dated on May 6, 1998, was received on June 10, 1998.  
The Board notes that the purported signature of the widow on 
this form is in a different color ink and a different 
handwriting from the rest of the handwriting on the form.

In April 1999, the claimant submitted an Application For 
Reimbursement From Accrued Amounts Due A Deceased 
Beneficiary.  The claimant reported that she was the daughter 
of the veteran's widow and had taken care of her mother from 
January 1995 until her death in May 1998, that she was 
entitled to VA benefits in the amount of $13,350 that were 
due and payable to her mother as the veteran's surviving 
spouse, and that she had paid the funeral and burial expenses 
of her mother, the veteran's widow.  In April 2000, the 
claimant submitted evidence of burial expenses totaling 
$6,625.  The RO denied the claim on the basis that the claim 
of the surviving spouse died with her and there were no 
accrued benefits were available.

II.  Analysis

The applicable law and regulations provide that, upon the 
death of a surviving spouse, benefits due and unpaid at the 
time of death shall be paid to the children of the deceased 
veteran.  38 U.S.C.A. § 5121(a)(3) (West 1991); 38 C.F.R. 
§ 3.1000 (a)(2) (2000).  In all other cases, only so much of 
the accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expenses of last sickness 
or burial.  38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 
3.1000(a)(4).

Here, the claimant is the daughter of the veteran's widow and 
the stepchild of the veteran.  There is no documentation of 
record that the claimant was adopted by the veteran.  
Moreover, the claimant is an adult; thus, she is not properly 
classified as a child for purposes of the criteria set forth 
in 38 U.S.C.A. § 5121(a)(3).  See 38 C.F.R. § 3.57.  However, 
according to evidence of record, she paid her mother's 
funeral and burial expenses.  Thus, under the provisions of 
38 U.S.C.A. § 5121(a)(5), she is entitled to only so much of 
the accrued benefit as necessary for reimbursement of these 
burial expenses, i.e., $6,625.   

However, she must also establish that there are accrued 
benefits available with which to reimburse her.  The 
controlling law for purposes of accrued benefits provides 
that monetary benefits to which a payee was entitled at 
death, based on evidence in the file at the date of death and 
which were due and unpaid, may be paid as accrued benefits.  
38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000(a) (2000).  
That is where her claim fails.  

The Board notes that the veteran's widow had a claim for 
death benefits pending at the time of her death.  Thus, the 
question to be addressed is whether the veteran's widow was 
entitled to death benefits at the time of her death.  The 
applicable law and regulations require that the widow be the 
surviving spouse of the veteran and meet certain income 
limitation provisions.  See 38 C.F.R. §§ 3.23, 3.50 (2000).  
The Board notes that the RO, in a May 1997 administrative 
decision, determined that the veteran's widow was his common-
law wife. 

In the instant case, the evidence of record reveals that the 
veteran's widow pleaded guilty to manslaughter in the death 
of veteran and was sentenced to 16 years probation in the 
state of Alabama.  Alabama appellate courts have long held 
that intent to kill is but an alternative ingredient of 
manslaughter: the same state of mind can be imputed from 
conduct wanton and reckless toward human life.  The 
likelihood of another's being imperiled by the wanton 
conduct, no less than actual knowledge, makes for 
culpability, thus supplying mens rea in voluntary 
manslaughter.  See Anderson v. State, 40 Ala. App. 509, 513, 
120 So.2d. 397, 400 (1959) cert. denied, 270 Ala. 575, 120 
So.2d. 414 (1960), reversed on other grounds, 366 U.S. 208, 6 
L. Ed. 2d 233, 81 S. Ct. 1050 (1961).  For VA purposes, under 
the applicable criteria, any person who has intentionally and 
wrongfully caused the death of another person is not entitled 
to pension, compensation, or dependency and indemnity 
compensation or increased pension, compensation, or 
dependency and indemnity compensation by reason of such 
death.  For the purpose of this section the term dependency 
and indemnity compensation includes benefits at dependency 
and indemnity compensation rates paid under 38 U.S.C. 1318.  
38 C.F.R. § 3.11 (2000).  Upon review of the evidence of 
record at the time of the death of the veteran's widow, the 
Board finds that it appears that the veteran's widow would 
most likely have been barred from entitlement to VA death 
benefits under the provisions of 38 C.F.R. § 3.11.

The Board notes that the law provides certain exceptions in 
which additional evidence may be entered into the record 
after the death of the pertinent party in support of a claim 
for accrued benefits.  However, in this instance, even if 
evidence was received to show that the veteran's widow was 
not precluded from VA death benefits on the basis of her part 
in the death of veteran, the veteran's widow was precluded 
from VA death benefits on the basis of excessive income.

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by the VA to a surviving spouse of 
the veteran for nonservice-connected death.  Among other 
requirements, the benefit may be paid only if annual income 
is not in excess of the maximum annual pension rate which is 
established each year.  38 U.S.C.A. §§ 1503, 1541, 5312 (West 
1991); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2000).  In 
determining annual income, all payments of any kind or from 
any source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271 (2000). 

The maximum annual rates of death pension payable are 
published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21 (2000).  The veteran's widow 
filed her claim for death pension in February 1997.  
Effective December 1, 1996, the maximum annual rate of 
improved death pension for a surviving spouse, at the highest 
rate -- in need of aid and attendance -- was $9,096.  
Effective December 1997, the maximum annual rate was $9,288.  
38 U.S.C.A. §§ 1541, 5312; 38 C.F.R. § 3.23.  (The Board for 
this limited purpose is using the income limitation for the 
highest rate payable, that of a surviving spouse entitled to 
aid and attendance.  The Board does not make any finding as 
to whether the veteran's widow was, in fact, entitled to 
payment of death pension at the aid and attendance rate.)

The February 1997 application for death pension indicates 
that the veteran's widow had income of $932.80 per month.  
This translates into a total annual income of $11,193, which 
is more than $2000 over the highest limit.  No deductions 
were reported.  

Qualifying deductions, which were not reported in this case, 
could reduce the widow's income for the purpose of 
calculating the amount of pension benefits.  The Board points 
out, however, that the benefits awarded would have been based 
on the difference between the highest income limit and the 
actual income of the veteran's widow, less the qualifying 
deductions for the period from February 1997 to May 1998, 
i.e., for a period of 15 months.  Thus, even if qualifying 
deductions had been submitted prior to the death of the 
veteran's widow, they would have to first span the more than 
$2000 gap between the widow's income and the highest income 
limit before monetary benefits would accrue.  Then, the 
accrued benefits would be the difference between the income 
limit and the countable income, which might not even approach 
the maximum amount that might be at issue in the claim for 
accrued benefits in this case, that is, the amount of the 
burial expenses paid by the claimant.  In short, the Board 
notes that the claimant apparently has expectations of a sum 
much larger than any amount that could, under even the most 
favorable scenario posited here, be possibly payable under 
this claim.  

Accrued benefits are based on monetary benefits to which a 
payee was entitled at death, based on evidence in the file at 
the date of death and which were due and unpaid.  To even 
possibly be entitled to payment of accrued benefits, the 
claimant in this case would have to overcome first the 
finding that the widow intentionally and wrongfully caused 
the death of the veteran.  Then, she would have to overcome 
the evidence now of record that shows that the widow was at 
least $2000 over the income limit for pension - if she is 
shown to be entitled to pension at the rate paid for someone 
in need of aid and attendance of another person - and even 
more, if she was entitled to the usual rate of pension.  

Nonetheless, in this instance, no deductions were noted or 
reported at the time of the claim or prior to the death of 
the veteran's widow.  Thus, the Board finds that the 
veteran's widow was not entitled to VA death benefits due to 
excessive income.

Accordingly, the Board concludes that as no death pension 
benefits were due and payable at the time of the death of the 
veteran's widow, there are no accrued benefits payable to the 
claimant for the cost of the burial of the veteran's widow.  
38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 (2000).  
Thus, the claim is denied.

The Board acknowledges that it has decided the on appeal on a 
different basis than did the RO.  When the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must be considered whether the claimant has been given 
adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The Board concludes that 
the claimant has not been prejudiced by the decision herein 
as it was based on the evidence of record at the time of the 
death of the veteran's widow.  See 38 U.S.C.A. § 5121 (West 
1991); 38 C.F.R. § 3.1000(a) (2000).  


ORDER

Entitlement to VA death benefits for accrued purposes is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

